Per Owriam:

Action by Joseph B. Kestler against Henry C. Wilson and George W. Toms, commenced May 14, 1883, to recover $300, with interest from July 24, 18S0, at the rate of seven per cent, per annum. Trial at the June term, 1884. The jury returned a verdict on June-20,1884, in favor of the plaintiff for $335.13; judgment rendered the same day upon the verdict in favor of the plaintiff. A motion for a new trial was filed by plaintiffs in error — defendants below — on June 23,1884. The record does not show that this motion has ever been passed upon, or has ever been presented to the trial court for any action whatever. Plaintiffs in error have filed their petition in this court for a review and reversal of the judgment of the trial court. All of the alleged errors complained of in the briefs are those only which occurred upon the trial.
As the motion for a new trial has never been overruled, or any exception taken to the action of the court concerning this motion, the judgment of the district court must be affirmed, upon the authority of the following cases: Ferguson v. Graves, 12 Kas. 39; Nesbit v. Hines, 17 id. 316.
With this conclusion, we deem it unnecessary to say anything regarding the motion to dismiss which has been filed by defendant in error — plaintiff below.